Citation Nr: 1013216	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to 
December 1964 and from December 1965 to July 1989.  

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in June 2006 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant is the Veteran's 
widow.

In June 2008, the appellant, accompanied by her 
representative, testified at a hearing before the 
undersigned Veterans Law Judge at the local regional office.   
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

In December 2008, the Board denied the appellant's claim.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
in an October 2009 Order, granted the parties' Joint Motion, 
vacating the Board's December 2008 decision and remanding 
the claim for compliance with the terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In the October 2009 Order, the Court granted a Joint Motion 
in which the parties agreed that the issue of entitlement to 
service connection for cause of the Veteran's death should 
be remanded.  

In the Joint Motion, the parties found that the opinion of 
the July 2007 VA examiner was inadequate in this case, 
because the physician provided no stated rationale to 
support the conclusion reached.  Here, the parties to the 
Joint Motion noted that the VA examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination.  The examiner discussed the Veteran's 
medical history and noted that, in August 2005, the Veteran 
appeared to have complained of chest pressure and dyspnea on 
exertion.  The examiner indicated that these symptoms were 
of new onset.  That same day, the Veteran was found to be in 
asystole when EMS staff arrived.  He was subsequently 
pronounced dead.  Of note, the examiner found that the death 
rhythm was asystole, not ventricular tachycardia or 
fibrillation.  The cause of death was indicated to be acute 
myocardial infarction with sudden death (cardiac arrest); 
not caused by or related to PVCs during military service.  

The parties to the Joint Motion found that the physician who 
rendered the July 2007 medical opinion did not address the 
fact that the Veteran's history of PVCs was listed as an 
"other significant condition that contributed to the 
Veteran's death but did not result in the underlying cause 
of death."  Nor did the physician explain the significance 
of the fact that the Veteran's "death rhythm was asystole; 
not ventricular tachycardia or fibrillation."  Furthermore, 
the parties found that the physician did not explain the 
significance of the fact that the Veteran did not have 
medical documentation of cardiac symptoms from 1981 to 2005.  
The parties to the Joint Motion agreed that this matter 
should be remanded, and that upon remand, the appellant 
should be provided with an adequate medical opinion which is 
supported by sufficient rationale and explanation consistent 
with the guidance set forth above.  

Based on the foregoing, and consistent with the Court's 
October 2009 Order, the Board finds that this matter should 
be remanded, and that upon remand, the appellant should be 
provided an appropriate VA examination in order to address 
the issues set out in the October 2009 Court Order and Joint 
Motion, and to determine whether any disease or injury of 
service origin contributed substantially or materially to 
the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to 
a VA physician with appropriate 
expertise to be reviewed for the purpose 
of providing a medical opinion.  It is 
imperative that the reviewing physician 
who is designated to examine the claims 
folder reviews the medical records 
contained in claims folder, and 
acknowledges such review in the medical 
opinion report.  Based on a review of 
the Veteran's medical history and with 
consideration of sound medical 
principles, the reviewing physician is 
asked to address the following question:

Is it at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin 
contributed substantially or materially 
to the cause of the Veteran's death from 
sudden cardiac arrest due to or as a 
result of myocardial infarction?  In 
this regard, the examiner is 
specifically asked to review and comment 
on the veteran's service treatment 
records and (i) comment on the Veteran's 
history of PVCs in service and the fact 
that this history was listed on the 
Veteran's death certificate as an "other 
significant condition that contributed 
to the Veteran's death but did not 
result in the underlying cause of 
death," (ii) explain the significance of 
the fact that the Veteran's "death 
rhythm was asystole; not ventricular 
tachycardia or fibrillation" as noted by 
the July 2007 VA examiner, and (iii) 
explain the significance of the fact 
that the Veteran did not have medical 
documentation of cardiac symptoms from 
1981 to 2005, as noted by the July 2007 
VA examiner.  In this regard, it is 
noted that in 1981, the Veteran was 
diagnosed with ventricular bigeminy and 
trigeminy without underlying pathology.

The examiner is also asked to review the 
veteran's medical records and determine 
whether, at the time of his death, the 
Veteran had ischemic heart disease, and 
if so, whether this condition 
substantially and materially contributed 
to the veteran's death by sudden cardiac 
arrest due to or as a result of 
myocardial infarction.  

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), re-adjudicate the issue of 
entitlement to service connection for 
the cause of the Veteran's death in 
light of all pertinent evidence and 
legal authority.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


